DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “a shield cooling system” using generic term “system” along with the further functional language recited in claim 4 and 17.
Such claim limitation(s) is/are: “a particle collector” using generic term “collector” along with the further functional language recited in claim 9 and 19.
Such claim limitation(s) is/are: “one or more configurable characteristics” using generic term “characteristics” along with the further functional language recited in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 17-18, in claim 17, “wherein the gas trap system” lacks consistent antecedent basis to the earlier recitation of claim 16 “one or more gas trap systems” – reciting “wherein at least one gas trap system” would overcome this rejection.
Regarding claims 19-20, in claim 19, “further comprising a particle collector at a lower portion of the housing” is confusing because as read the entire system would further comprise the particle collector, however “the housing” is associated with the “one or more gas trap systems” of claim 19, therefore it’s unclear whether this would apply to the system as a whole or the gas trap systems, reciting “wherein at least one gas trap system further comprises a particle collector…” would overcome this rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al (US 2015/0107771).
Regarding claim 1, Kobayashi discloses a gas trap system (100; Fig 1-2; para [0036]) for metal organic chemical vapor deposition (MOCVD) exhaust abatement operations (exhaust abatement operations of an exhaust stream from exhaust port 71 into the gas trap system 100 from a chemical vapor deposition chamber 1, which is capable of being used with metal organic chemical vapor deposition; Fig 1; para [0024], [0026], [0035]-[0036]). comprising: a housing (110, 120 collectively; Fig 2; para [0043]) including: an inlet (111a; Fig 2; para [00451) configured to receive exhaust gas (exhaust gas from exhaust port 71 of exhaust pipe 72 of Fig 1 into the system 100; Fig 1-2; para [0045]); and an outlet (113a; Fig 2; para [0047]); a conical inlet shield (140; Fig 2-3; para [0051], [0055]) positioned within the housing (within housing 110, 120 collectively; Fig 2; para [0051]) and configured to: form a first path (a first path for gas between conical inlet shield 140 and portion 120 of housing 110, 120 collectively when gas flows through openings 142a of the conical inlet shield 140 downstream toward the outlet 113a; Fig 2-3; para [0051], [0054]-[0055]) between the housing (110, 120 collectively) and the conical inlet shield (140; Fig 2-3; para [0051], [0054]-[0055]), wherein the first path (first path for gas between conical inlet shield 140 and portion 120 of housing 110, 120 collectively) receives the exhaust gas from the inlet (exhaust gas from inlet 111a; Fig 2; para [0045], [0054]), cool the exhaust gas (the conical inlet shield 140 is capable of providing at least minimal cooling of the exhaust gas passing through the inlet shield 140 by way of at least an initial temperature difference between the exhaust gas from inlet 111 a and the inlet shield 140; Fig 2- 3; para [0051], [0054)-[0055]), and cause the exhaust gas (exhaust gas flowing through conical inlet shield 140) to be uniformly distributed in the first path (the conical inlet shield 140 is capable of uniformly distributing the exhaust gas in the first path at least by the passage of exhaust gas through holes 142a of the conical inlet shield 140; Fig 2-3; para [0051], [0054]-[0055]); and a filter (130; Fig 2; para [0050]-[0051]) configured to receive the exhaust gas from the first path (exhaust gas from the first path for gas between conical inlet shield 140 and portion 120 of housing 110, 120 collectively; Fig 2; para [0050]-[0051]) and to filter the exhaust gas (130 is capable of filtering the exhaust gas to trap reaction product included in the gas stream; Fig 2; para [0050]), wherein the filtered gas exhaust (gas on an outlet side of 130; Fig 2; para [0047]-[0048], [0050]-[0051]) is provided to the outlet (113a; Fig 1; para [0047]-[0048], [0050]-[0051]). 
Regarding claim 2, Kobayashi discloses the gas trap system of claim 1, wherein the exhaust gas (exhaust gas from exhaust port 71 of exhaust pipe 72 of Fig 1 into the system 100) flows from the inlet (111a) to the outlet (113a) in a top-down path (exhaust flows from inlet 111a to outlet 113a in a generally a top-to-bottom flow; Fig 1-2; para [0045], [0047],[0049], [0054]). 
Regarding claim 3, Kobayashi discloses the gas trap system of claim 2, wherein the outlet (113a) is positioned below the inlet (111 a; Fig 2; para [0045], [0047], [0049]).
Regarding claim 16, Kobayashi discloses a metal-organic chemical vapor deposition (MOCVD) exhaust abatement processing system (exhaust abatement processing system of Fig 1 for the chemical vapor deposition chamber 1, which is capable of being used with metal organic chemical vapor deposition; Fig 1; para [0024]-[0026]), comprising one or more gas trap systems (100; Fig 1-2; para [0036]) for metal organic chemical vapor deposition (MOCVD) exhaust abatement operations (exhaust abatement operations of an exhaust stream from exhaust port 71 into the gas trap system 100 from a chemical vapor deposition chamber 1, which is capable of being used with metal organic chemical vapor deposition; Fig 1; para [0024], [0026], [0035]-[0036]). comprising: a housing (110, 120 collectively; Fig 2; para [0043]) including: an inlet (111a; Fig 2; para [00451) configured to receive exhaust gas (exhaust gas from exhaust port 71 of exhaust pipe 72 of Fig 1 into the system 100; Fig 1-2; para [0045]); and an outlet (113a; Fig 2; para [0047]); a conical inlet shield (140; Fig 2-3; para [0051], [0055]) positioned within the housing (within housing 110, 120 collectively; Fig 2; para [0051]) and configured to: form a first path (a first path for gas between conical inlet shield 140 and portion 120 of housing 110, 120 collectively when gas flows through openings 142a of the conical inlet shield 140 downstream toward the outlet 113a; Fig 2-3; para [0051], [0054]-[0055]) between the housing (110, 120 collectively) and the conical inlet shield (140; Fig 2-3; para [0051], [0054]-[0055]), wherein the first path (first path for gas between conical inlet shield 140 and portion 120 of housing 110, 120 collectively) receives the exhaust gas from the inlet (exhaust gas from inlet 111a; Fig 2; para [0045], [0054]), cool the exhaust gas (the conical inlet shield 140 is capable of providing at least minimal cooling of the exhaust gas passing through the inlet shield 140 by way of at least an initial temperature difference between the exhaust gas from inlet 111 a and the inlet shield 140; Fig 2- 3; para [0051], [0054)-[0055]), and cause the exhaust gas (exhaust gas flowing through conical inlet shield 140) to be uniformly distributed in the first path (the conical inlet shield 140 is capable of uniformly distributing the exhaust gas in the first path at least by the passage of exhaust gas through holes 142a of the conical inlet shield 140; Fig 2-3; para [0051], [0054]-[0055]); and a filter (130; Fig 2; para [0050]-[0051]) configured to receive the exhaust gas from the first path (exhaust gas from the first path for gas between conical inlet shield 140 and portion 120 of housing 110, 120 collectively; Fig 2; para [0050]-[0051]) and to filter the exhaust gas (130 is capable of filtering the exhaust gas to trap reaction product included in the gas stream; Fig 2; para [0050]), wherein the filtered gas exhaust (gas on an outlet side of 130; Fig 2; para [0047]-[0048], [0050]-[0051]) is provided to the outlet (113a; Fig 1; para [0047]-[0048], [0050]-[0051]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al (US 2015/0107771).
Regarding claim 12, Kobayashi discloses the gas trap system of claim 1, but Kobayashi fails to expressly disclose wherein one or more configurable characteristics of the gas trap system are adjusted to optimize one or more of a flow of the exhaust gas, recirculation, or a temperature of the exhaust gas while passing through the first path. 
However, Kobayashi discloses the gas trap system (100) including configurable characteristics (configurable characteristics including the dimensions of the shield 140 including its radius R, implying that a change in R along the longitude of the shield 140 also changes other dimensions of the shield 140 such as its height and angle between longitudinal axis X and its outer surface, a configuration of the dimensions of the shield 140 inherently affecting a distance between a first, outer surface of the conical inlet shield 140 and an inner surface of the housing 110, 120, collectively, and the configuration of the dimensions of the shield 140 inherently affecting a shield apex offset indicating a distance between an apex of the conical inlet shield at the bottom of the shield 140 and the inlet 111a; Fig 2; para [0054] -[0055]) to affect a flow of the exhaust gas in the first path (a first path for gas between conical inlet shield 140 and portion 120 of housing 110, 120 collectively when gas flows through openings 142a of the conical inlet shield 140 downstream toward the outlet 113a; Fig 2-3; para [0051], [0054]-[0055]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention via routine experimentation and design techniques, that the gas trap system of Kobayashi could have been modified as claimed, providing the claimed benefits, in order to effectively remove particulate matter from the fluid stream.  
Regarding claim 13, the modified Kobayashi discloses the gas trap system of claim 12, and the modified Kobayashi discloses wherein the one or more configurable characteristics (configurable characteristics including the dimensions of the shield 140) include an internal width of the inlet, a distance between a first surface of the conical inlet shield and a surface of the housing, or a distance between the filter and a second surface of the conical inlet shield (configurable characteristics including the dimensions of the shield 140 including its radius R, implying that a change in R along the longitude of the shield 140 also changes other dimensions of the shield 140 such as its height and angle between longitudinal axis X and its outer surface, a configuration of the dimensions of the shield 140 inherently affecting a distance between a first, outer surface of the conical inlet shield 140 and an inner surface of the housing 110, 120, collectively). 
Regarding claim 14, the modified Kobayashi discloses the gas trap system of claim 12, and the modified Kobayashi discloses wherein the one or more configurable characteristics (configurable characteristics including the dimensions of the shield 140) include one or more of a shield apex offset indicating a distance between an apex of the conical inlet shield and the inlet, a shield base offset indicating a distance between a base of the conical inlet shield and a curved portion of the housing, a shield surface angle or a housing surface angle to adjust an entrance width and an exit width of the first path, or one or more housing surface radiuses to adjust a curvature of one or more curved sections of a surface of the housing (configurable characteristics including the dimensions of the shield 140 including its radius R, implying that a change in R along the longitude of the shield 140 also changes other dimensions of the shield 140 such as its height and angle between longitudinal axis X and its outer surface, a configuration of the dimensions of the shield 140 inherently affecting a shield apex offset indicating a distance between an apex of the conical inlet shield at the bottom of the shield 140 and the inlet 111a; Fig 2; para [0054] -[0055]).
Regarding claim 15, Kobayashi discloses the gas trap system of claim 1, but Kobayashi fails to disclose wherein the filter includes a plurality of filters. 
However, Kobayashi discloses, in the alternate embodiment of Fig 6, wherein the filter (130) is spaced from the bottom portion of the housing (the bottom 113 of housing 110, 120 collectively; Fig 6; para [0068]). 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that the gas trap system of Kobayashi could have been modified to duplicate the filter parts as claimed such that they are positioned serially in order to enable the system to entrain additional particulate matter while cleaning the fluid stream via multiple stage filtering as suggested by the multiple embodiment filter locations of Kobayashi.

Claims 4-5 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al (US 2015/0107771) as applied above and further in combination with Caton et al (US 5,303,558).
Regarding claims 4 and 17, Kobayashi discloses the gas trap system of claims 1 and 16, but Kobayashi fails to disclose the system further comprising: a shield cooling system configured to cause the exhaust gas to condense while being uniformly distributed in the first path.  
Caton discloses a gas trap system (14; Fig 1-3; col 2, In 52-54) including a housing (44; Fig 2-3; col 3, In 44-46) including an inlet (32; Fig 3; col 3, In 46-48) and an outlet (36; Fig 3; col 3, In 46-48), the system (14) further including a conical inlet shield (an outer surface 80 of coils 84; Fig 3; col 4, In 26-30) and a shield cooling system (tubing 82 wound into coil 84; Fig 3; col 4, In 30-36) that causes exhaust gas  (exhaust gas from inlet 32; Fig 3; col 4, In 26-32) to condense (col 4, In 26-32) while being distributed in a first path (a path from the inlet 32 to the outlet 36; Fig 3, 5; col 4, In 26-32; col 5, In 7-16). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that the gas trap system of Kobayashi could have been modified as claimed in view of Caton in order to manipulate a temperature of the interior of the gas trap system for removing particulates from the fluid stream as taught by Caton.  
Regarding claims 5 and 18, Caton further discloses wherein the shield cooling system (82) comprises: one or more cooling coils (84; Fig 3; col 4, In 27-36) coupled with a surface of the conical inlet shield (the coils 84 are integral with the surface defining the conical inlet shield 80; Fig 3; col 4, In 27-32) and within which a coolant (fluid 'F'; Fig 4; col 4, In 27-32, 48-55) circulates to cool the conical inlet shield (80) to cause the condensation of the exhaust gas (col 4, In 27-32).

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al (US 2015/0107771) as applied above and further in combination with Caton et al (US 5,303,558), as applied above and further in view of Hiatt (US 5,411,707).
Regarding claim 6, modified Kobayashi discloses the gas trap system of claim 5, but fails to expressly disclose wherein the shield cooling system further comprises:  a pump configured to circulate the coolant through the one or more cooling coils.  
Hiatt discloses a gas trap system (5; Fig 1; col 4, In 57-60) for removing compounds from a gas flow (5 removes compounds from a flow internal to 5, flowing from sample chamber 2 toward vacuum pump valve 14 and vacuum pump 15; Fig 1; col 4, In 44-47, 57-60; col 5, In 4-9; col 6, In 17-21) including cooling coils (6; Fig 1; col 4, In 57-62; col 5, In 10-11, 39-42) and a pump (8; Fig 1; col 5, In 32-35, 42-50) that circulates coolant (col 5, In 32-35, 42-50; col 6, In 11-16) through the coils (6; Fig 1; col 5, In 32-35, 42-50; col 6, In 11-16).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that the gas trap system of Caton could have been modified as claimed in view of Hiatt in order to distribute the fluid for efficiently removing heat from at least a portion of the system as suggested by Hiatt. 
Regarding claim 7, modified Kobayashi discloses the gas trap system of claim 6, but fails to disclose wherein the shield cooling system further comprises: a controller configured to control a rate of flow of the coolant by controlling the pump. 
Hiatt discloses the gas trap system (5; Fig 1; col 4, In 57-60) for removing compounds from a gas flow (5 removes compounds from a flow internal to 5, flowing from sample chamber 2 toward vacuum pump valve 14 and vacuum pump 15; Fig 1; col 4, In 44-47, 57-60; col 5, In 4-9; col 6, In 17-21) including cooling coils (6; Fig 1; col 4, In 57-62; col 5, In 10-11, 39-42) and a pump (8; Fig 1; col 5, In 32-35, 42-50) that circulates coolant (col 5, In 32-35, 42-50; col 6, In 11-16) through the coils (6; Fig 1; col 5, In 32-35, 42-50; col 6, In 11-16), and Hiatt further discloses a controller (a computer, not shown in the drawings, that receive measurements and adjust the pumps, including pump 8; col 5, In 32-38, 66 to col 6, In 5) that controls a flow rate of the coolant by controlling the pump (the computer, not shown in the drawings, would necessarily control a flow rate of the coolant by adjusting the pump 8 after receiving measurements; col 5, In 32-38, 66 to col 6, In 5). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that the gas trap system of Caton could have been modified as claimed to further include controller in order to distribute the fluid at a desired speed for efficiently removing heat from at least a portion of the system as suggested by Hiatt.
Regarding claim 8, modified Kobayashi discloses the gas trap system of claim 7, but fails to disclose wherein the shield cooling system further comprises:  one or more temperature sensors configured to provide temperature information corresponding to one or more of the exhaust gas, the conical inlet shield, or the coolant, wherein the controller controls the rate of flow of the coolant based on the temperature information. 
Hiatt discloses the gas trap system (5; Fig 1; col 4, In 57-60) for removing compounds from a gas flow (5 removes compounds from a flow internal to 5, flowing from sample chamber 2 toward vacuum pump valve 14 and vacuum pump 15; Fig 1; col 4, In 44-47, 57-60; col 5, In 4-9; col 6, In 17-21) including cooling coils (6; Fig 1; col 4, In 57-62; col 5, In 10-11, 39-42) and a pump (8; Fig 1; col 5, In 32-35, 42-50) that circulates coolant (col 5, In 32-35, 42-50; col 6, In 11-16) through the coils (6; Fig 1; col 5, In 32-35, 42-50; col 6, In 11-16), and Hiatt further discloses a controller (a computer, not shown in the drawings, that receive measurements and adjust the pumps, including pump 8; col 5, In 32-38, 66 to col 6, In 5) that controls a flow rate of the coolant by controlling the pump (the computer, not shown in the drawings, inherently controls a flow rate of the coolant by adjusting the pump 8 after receiving measurements; col 5, In 32-38, 66 to col 6, In 5) and a temperature sensor (11; Fig 1; col 5, In 54-62) capable of providing temperature information corresponding to at least one of the gas flow and the coolant (thermometer 11 is shown in Fig 1 monitoring gas flow internal to 5, and alternatively is placed in the coolant loop connected to coil 6; Fig 1; col 5, In 32-35, 42-46, 54-62), and wherein the controller (the computer, not shown in the drawings) controls the rate of flow of the coolant based on the temperature information (the computer, not shown in the drawings, inherently controls a flow rate of the coolant by adjusting the pump 8 after receiving measurements, including temperature measurements from 11; col 5, In 32-38, 66 to col 6, In 5). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that the system of Caton could have been modified as claimed in view of Hiatt in order to provide feedback about the cooling efficiency of the system in order to enable adjustments to be made to a temperature of the fluid flow through at least a portion of the system as suggested by Hiatt.
Claims 9-11 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al (US 2015/0107771) as applied above and further in combination with Komatsu (US 7,488,374).
Regarding claims 9 and 19, Kobayashi discloses the systems of claims 1 and 16, but Kobayashi does not disclose the gas trap system further comprising a particle collector at a lower portion of the housing and configured to receive particles having a size greater than filtered particles. Kobayashi further discloses, in the embodiment of Fig 1-4 wherein a bottom portion of the housing (bottom portion including plate 113 of housing 110, 120 collectively; Fig 2; para [0047]) is removably coupled to the remainder of the housing (110, 120 collectively; Fig 2; para [0047]), and Kobayashi discloses, in the alternate embodiment of Fig 6, wherein the filter (130) is spaced from the bottom portion of the housing (the bottom 113 of housing 110, 120 collectively; Fig 6; para [0068]). 
Komatsu discloses a gas trap system (8; Fig 2; col 5, In 47-53) including a particle collector (60; Fig 2; col 7, In 6-13) at a lower portion of a housing (lower portion of housing 50; Fig 2; col 7, In 6-13), the particle collector (60) capable of receiving particles of a size greater than filtered particles (the particle collector 60 at the bottom of the housing 50 is capable of receiving particles M of an appreciable size that are not previously filtered in the system 8; Fig 2; col 7, In 6-13). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that the gas trap system of Kobayashi could have been modified as claimed in view of Komatsu in order to remove waste material from the system to enhance maintenance workability on the system and filter particles of a certain size as taught by Komatsu. 
Regarding claims 10 and 20, modified Kobayashi discloses the gas trap system of claim 9, and Komatsu further discloses wherein the particle collector (60) is removably coupled with the housing (50; Fig 2; col 7, In 6-13; col 9, In 9-10).
Regarding claim 11, modified Kobayashi discloses the gas trap system of claim 10, but fails to expressly disclose wherein the particle collector is vertically positioned below the filter. 
However, Kobayashi discloses, in the embodiment of Fig 1-4 wherein a bottom portion of the housing (bottom portion including plate 113 of housing 110, 120 collectively; Fig 2; para [0047]) is removably coupled to the remainder of the housing (110, 120 collectively; Fig 2; para [0047]), and Kobayashi discloses, in the alternate embodiment of Fig 6, wherein the filter (130) is spaced from the bottom portion of the housing (the bottom 113 of housing 110, 120 collectively; Fig 6; para [0068]). 
Komatsu discloses a gas trap system (8; Fig 2; col 5, In 47-53) including a particle collector (60; Fig 2; col 7, In 6-13) at a lower portion of a housing (lower portion of housing 50; Fig 2; col 7, In 6-13), the particle collector (60) capable of receiving particles of a size greater than filtered particles (the particle collector 60 at the bottom of the housing 50 is capable of receiving particles M of an an appreciable size that are not previously filtered in the system 8; Fig 2; col 7, In 6-13), and Komatsu discloses wherein the particle collector (60) is removably coupled with the housing (50; Fig 2; col 7, In 6-13; col 9, In 9-10). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that the gas trap system of Kobayashi could have been modified as claimed in view of Komatsu in order to collect particulate matter that falls due to gravity and is not previously collected by the system as suggested by Komatsu.
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mardian (US 2005/01061150) teaches a trap device with a coolant refrigeration system. Lin et al (US 2004/0069224) teaches a cold trap for a vapor deposition furnace.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603. The examiner can normally be reached Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MILLER/Primary Examiner, Art Unit 1772